Title: From George Washington to Lieutenant Colonel Gouvion, 24 October 1779
From: Washington, George
To: Gouvion, Jean-Baptiste de


        
          Dear Sir
          Head Quarters West Point 24 Octobe[r] 1779
        
        As some small works will be necessary to secure the communication of Kings ferry, I shall be glad to have your opinion upon the subject. Be pleased therefore to return to Head Quarters after you have left the proper instructions for making Fascines with General Howes division. I am Dear Sir Yrs &.
      